Citation Nr: 1029145	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for thyroid cancer, status post 
thyroidectomy, to include as secondary to in-service exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1958 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends service connection for thyroid cancer is 
warranted, in part, due to exposure to ionizing radiation.  
Specifically, he contends that he was exposed to large amounts of 
microwave radiation from radar while working with Hawk missiles 
during his period of service.  Initially, the Board observes the 
Veteran's Record of Assignments verifies his duty assignment as a 
mechanic with Hawk missiles, as does his DD Form 214.

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in different 
ways, which have been outlined by the Court.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in 
service to ionizing radiation and, after service, developed any 
cancer within a period specified for each by law, then the 
Veteran's claim is referred to the Under Secretary for Benefits 
who must determine, based on the extent of exposure, whether 
there is a reasonable possibility that the disease was incurred 
in service.  38 C.F.R. § 3.311 (2009).

In the instant case, the Veteran has been diagnosed with thyroid 
cancer, a disease listed under 38 C.F.R. § 3.311(b)(2).  Pursuant 
to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic 
disease, which first became manifest after service though not to 
a compensable degree within any other applicable presumptive 
period, is the result of exposure to ionizing radiation in 
service, an assessment is made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" 
means a disease that may be induced by ionizing radiation, and 
includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except 
as otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose must 
be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, the RO 
must request dose information as provided by 38 C.F.R. § 
3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in 
claims not based upon participation in atmospheric nuclear 
testing or Hiroshima and Nagasaki occupation, dose data normally 
include, but may not be limited to, the Veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
service treatment records and other records which may contain 
information pertaining to radiation exposure in service.  All 
such records must then be forwarded to the Under Secretary for 
Health, who will be responsible for the preparation of a dose 
estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to 
ionizing radiation is identified, the Veteran's claim must then 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c) (2009).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) 
and it manifested more than five years after exposure.  Further, 
he has contended that it was the result of ionizing radiation 
exposure.  These facts are sufficient to trigger the obligation 
to obtain a radiation dose estimate under 38 C.F.R. § 
3.311(a)(1).

In light of the facts outlined above, the Board must remand the 
instant case.  Requests should then be made to acquire any unit 
records, e.g., from the National Personnel Records Center (NPRC), 
that would document radiation-related activities, since that 
would assist in the preparation of a dose estimate.  Afterwards, 
the Veteran's claims file should be forwarded to the Under 
Secretary for Health for a radiation dose estimate.

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, the 
appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations, 
orders and records of occupational 
exposure to ionizing radiation (DD Form 
1141).  Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2009).

2.	Forward the Veteran's personnel records 
and other pertinent documents to the VA 
Under Secretary for Health for a dose 
estimate, in accordance with 38 C.F.R. § 
3.311(a)(2)(iii) (2009).

3.	If it is determined the Veteran was 
exposed to ionizing radiation, forward the 
Veteran's claim to the VA Under Secretary 
for Benefits for consideration in 
accordance with 38 C.F.R. § 3.311(c) 
(2009).

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


